9. 2007 progress report on the Former Yugoslav Republic of Macedonia (
- Before the vote:
rapporteur. - Mr President, the oral amendment by Mr Landsbergis obliges me to explain the complicated situation concerning a name.
'FYROM' has never been the name of any country but can only be an abbreviation of 'former Yugoslav Republic of Macedonia'. In my previous report, adopted by the plenary meeting of this Parliament on 12 July 2007, it was decided not to introduce the use of this abbreviation as a name but only to use those five words.
The conclusion was to replace all other terms included in amendments by 'former Yugoslav Republic of Macedonia'.
I propose to maintain this line. The oral amendment proposed by Mr Landsbergis is not in line with this decision. I expect that during 2008 an agreement with Greece will solve the different views on the names of this state and that then the term FYROM will be forgotten forever.
Mr President, we are in a tricky situation with one of our neighbours when a normally existing republic on the European continent is officially called non-existent - only 'the "former” Republic of M.' - by decision of the UN.
Before Washington follows New York and demands that the Georgia in the Caucasus should be called the 'former Soviet Republic of Georgia', we could express our dissatisfaction with such practices and work to find a solution for 'M.'. That is my interim proposal - not to replace the name of someone 'former', but to correct the situation with the text of our report by inserting an additional explanation: 'the country under the name of FYROM'.
Please have a little sense of humour and support. We should help both Greece and 'M.'.
(Parliament rejected the oral amendment)